Exhibit MISCOR GROUP, LTD. AND SUBSIDIARIES 3-D Service, Ltd. UNAUDITED PRO FORMA CONDENSED COMBINING FINANCIAL INFORMATION (Amounts in thousands except share and per share amounts) The following unaudited pro forma condensed combining financial information has been prepared to give effect to the acquisition of 3-D Service, Ltd. (“3-D”) on November 30, 2007. The pro forma condensed combining balance sheet has been prepared based on the historical balance sheets of MISCOR Group, Ltd. (the “Company”), 3-D and Ideal Consolidated, Inc. (“Ideal”) as of September 30, 2007 as if the acquisitions were effective September 30, 2007. The pro forma statement of operations has been prepared based on the historical statements of operations of the Company, 3-D and Ideal for the year ended December 31, 2006 and the nine months ended September 30, 2007 as if the acquisitions were effective as of January 1, 2006. The assets acquired and liabilities assumed in connection with the 3-D and Ideal acquisitions are reflected at estimated fair values as determined by our management based on information currently available and on current assumptions as to future operations. We have allocated the purchase price based on preliminary estimates of the fair values of the acquired property and equipment, and identified intangible assets, and their estimated remaining useful lives.
